Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered December 6, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*295The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence warranted the conclusion that defendant participated in the drug transaction as a steerer and lookout (see People v Bello, 92 NY2d 523 [1998]).
Defendant’s challenge to the court’s charge requires preservation (People v Thomas, 50 NY2d 467 [1980]), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the court’s standard instruction concerning identification by a single witness could not have suggested to the jury that identity was the only issue in the case (see People v Fields, 87 NY2d 821 [1995]; People v Harris, 271 AD2d 258 [2000], lv denied 95 NY2d 853 [2000]; People v Feliz, 251 AD2d 134 [1998], lv denied 92 NY2d 896 [1998]). The court thoroughly instructed the jury that the People had the burden of proving defendant’s accessorial liability beyond a reasonable doubt. Concur—Tom, J.P., Saxe, Ellerin and Lerner, JJ.